Case 4:20-cv-04265 Document 6 Filed on 02/11/21 in TXSD Page 1 of 8
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                  February 11, 2021
                                                                                  Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

      STATE OF TEXAS,                  § CIVIL ACTION NO.
                 Plaintiff,            § 4:20-cv-04265
                                       §
                                       §
               vs.                     § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
      THIRTEEN PALLETS                 §
      OF INDUSTRIAL                    §
      OILFIELD HOSES AND               §
      FIVE PALLETS OF                  §
      BLOWOUT                          §
      PREVENTERS,                      §
                 Defendant.            §
                    MEMORANDUM AND ORDER ON
                STIPULATION OF VOLUNTARY DISMISSAL

           Plaintiff the State of Texas seized thirteen pallets of industrial
      oilfield hoses and five pallets of blowout preventers in June 2020,
      on assertion that they were to be used in Iran in violation of
      federal law. The State filed related notices of seizure and intended
      forfeiture pursuant to Chapter 59 of the Texas Code of Criminal
      Procedure in Texas state court later that same month. Dkt 1-1
      at 3, 9, 15.
           TSD SRL is the owner of the property against which the
      State proceeds and is thus an interested party to this in rem action.
      The company describes itself as a limited liability company
      organized and existing under the laws of Italy and the European
      Union, with its principal place of business in Padova, Italy. Id
      at 23, 29. The State alleges to the contrary that the company is
      incorporated in the United Arab Emirates and is an “Iranian
      procurement company.” For example, see id at 4, 6.
Case 4:20-cv-04265 Document 6 Filed on 02/11/21 in TXSD Page 2 of 8




           The company removed the action in December 2020
      pursuant to 28 USC §§ 1331 and 1441. Dkt 1. The State didn’t
      seek remand. Jurisdiction exists over the parties, at least for
      purposes of inquiry at this stage of the proceedings.
           Now pending is a joint stipulation of dismissal with prejudice
      filed by the State on February 4, 2020. Dkt 5. That stipulation
      was apparently filed immediately following the initial conference
      held before this Court that same day in Texas v One 2005 Raytheon
      Aircraft Co Hawker 800XP, No 20-cv-03610. That, too, is a civil-
      forfeiture proceeding. Counsel for the State in both actions are
      attorneys with the Harris County District Attorney’s Office. The
      affidavit in support of seizure in both actions comes from Polk
      County Deputy Constable Precinct One, Captain Beau Price.
           During the initial conference on One 2005 Raytheon Aircraft,
      the Court questioned the underpinnings of that action when the
      State advised upon inquiry that no related criminal action against
      any potential target was underway, nor was any anticipated—
      even though the State had identified owners of that aircraft.
      Concern was also expressed when Captain Price stated on the
      record a supposed belief that the subject aircraft might be used
      in an attack evoking the type on September 11, 2001. When
      questioned directly to state evidence backing up such statement,
      Captain Price admitted that he had none. He was then
      admonished to contain his remarks to actual and pertinent facts.
           Chapter 59 governs civil forfeiture actions, which are in rem
      proceedings against contraband. State v Silver Chevrolet Pickup, 140
      SW3d 691, 692 (Tex 2004, per curiam), citing Hardy v State, 102
      SW3d 123, 126–27 (Tex 2003). Contraband is defined as “property
      of any nature” that is used or intended to be used in the
      commission of certain enumerated felonies. Tex Code Crim Proc
      art 59.01(2); see also Silver Chevrolet Pickup, 140 SW3d at 692.
           The State bears the burden to prove probable cause for the
      seizure. $56,700 in US Currency v State, 730 SW2d 659, 661 (Tex
      1987), citing Tex Const art I, § 9. Probable cause in this context
      means “a reasonable belief that ‘a substantial connection exists
      between the property to be forfeited and the criminal activity
      defined by the statute.’” $56,700 in US Currency, 730 SW2d at 661,
      quoting United States v $364,960.00 in US Currency, 661 F2d 319,




                                       2
Case 4:20-cv-04265 Document 6 Filed on 02/11/21 in TXSD Page 3 of 8




      323 (5th Cir 1981), superseded on other grounds by statute as
      stated in United States v $92,203.00 in US Currency, 537 F3d 504,
      508–09 (5th Cir 2008). The Texas Supreme Court has stressed
      the importance of the connection between the at-issue property
      and the alleged criminal activity. “It is that link, or nexus, between
      the property to be forfeited and the statutorily defined criminal
      activity that establishes probable cause, without which the State
      lacks authority to seize a person’s property.” $56,700 in US
      Currency, 730 SW2d at 661, citing Tex Const art I, § 9.
           Texas civil-forfeiture proceedings have been subject to
      recent consideration by the highest courts of Texas and the
      United States. In El-Ali v State, the Texas Supreme Court had
      before it a petition for review on the constitutionality of the
      Texas civil-forfeiture law in light of its amendment to include an
      innocent-owner defense. 428 SW3d 824 (Tex 2014). Upon
      declining the petition, the concurrence noted the case was inapt
      for review because the record was underdeveloped and the
      petitioner abandoned his innocent-owner defense before the
      district court. Id at 824–25 (Tex 2014) (Boyd, J, concurring).
      Then-Justice Don Willett dissented from the denial of review,
      observing that “modern civil-forfeiture law, which has spread
      with kudzu-like ferocity in recent years . . . seems less Madisonian
      than Orwellian.” Id at 827 (Willett, J, dissenting). He further
      noted that such forfeitures involve “inherent imbalances, and
      judges must ensure that the constitutional scales aren’t overly
      tipped in the government’s favor.” Id at 830.
           Likewise, in Leonard v Texas, the United States Supreme
      Court had before it a petition for certiorari on the constitutionality
      of the same Texas law as to burden of proof. 137 S Ct 847 (2017).
      Specifically, the petitioner argued that the State should be
      required to meet its burden by clear and convincing evidence, and
      not merely by a preponderance of the evidence. Id at 847–48
      (Thomas, J, concurring). Concurring in the denial of review,
      Justice Clarence Thomas noted that denial of certiorari was
      appropriate because the petitioner raised her due process
      arguments for the first time on appeal. Id at 850. But he also
      observed that a tension exists between civil-forfeiture statutes,
      the Due Process Clause of the Fourteenth Amendment, and




                                        3
Case 4:20-cv-04265 Document 6 Filed on 02/11/21 in TXSD Page 4 of 8




      traditional recognition of private property rights in our nation.
      He further related, “In rem proceedings often enable the
      government to seize the property without any predeprivation
      judicial process and to obtain forfeiture of the property even
      when the owner is personally innocent (though some statutes,
      including the one here [from Texas], provide for an innocent-
      owner defense). Civil proceedings often lack certain procedural
      protections that accompany criminal proceedings, such as the
      right to a jury trial and a heightened standard of proof.” Id
      at 847–48. He also provided examples, in Texas, of “egregious
      and well-chronicled abuses” of this process, linked to the profit-
      motive incentive of governmental entities perfecting civil
      forfeiture. Id at 848.
           Similar concerns regarding the unconstrained and
      unsupervised administration of civil-forfeiture proceedings may
      exist here. The State asserts that the property proceeded against
      is contraband under Article 59.01(2) of the Texas Code of
      Criminal Procedure and thus subject to forfeiture because it was
      used in, intended to be used in, or acquired with proceeds from
      the commission of an offense under that article. For example, see
      Dkt 1-1 at 3–5. This was a studied allegation, as evidenced by
      three separate notices of seizure filed in this action. The State
      filed its initial notice on June 25, 2020. Id at 3. Its first amended
      notice was filed on July 14th. Id at 9. And its second amended
      notice was filed on September 8th. Id at 15. Each contains a
      supporting declaration sworn to and signed by Captain Price.
      Each contains similar boilerplate assertion of substantial violation
      of federal law.
           For example, the declaration in support of the second
      amended notice states in pertinent part:
                 Based on the foregoing information, Your
                 Affiant believes that the aforementioned items are
                 contraband as defined under Chapter 59 of the
                 Texas Code of Criminal Procedure and were
                 intended to be used in the commission of, or was
                 purchased with the proceeds of the commission of a felony
                 enumerated under Federal Law and, therefore; the
                 wiring of funds across Texas state lines to




                                       4
Case 4:20-cv-04265 Document 6 Filed on 02/11/21 in TXSD Page 5 of 8




                 further a federal felony is a violation of the
                 Texas Money Laundering Statue, Penal Code
                 Chapter 34 (34.02 Money Laundering). Affiant
                 submits there is probable cause to believe the target orders
                 were ordered by Iranian procurement company TSD,
                 and, through representations outlined above, were
                 intended for use in Iran, and that no party applied for,
                 or was granted, a U.S. export license. Affiant further
                 finds that the aforementioned items are in fact
                 located in Houston, Harris County, Texas.
                 Affiant finds the export of U.S. origin oil field
                 equipment to Iran without the required export license
                 from the U.S. Department of Treasury is a federal felony
                 under the laws of the United States, specifically: 50 U.S.
                 Code §1705 (IEEPA), 50 USC 4819 (2) Specific
                 unlawful acts, the Export Control Reform Act of 2018
                 (ECRA), 18 U.S. Code §554 (Smuggling) and 18
                 U.S. Code §1956(a)(2) (Money Laundering), 50
                 USC 4819 (2) Specific unlawful acts, Iranian
                 Transactions Regulations – based on violations of 31
                 C.F.R. Part 560: U.S. Code of Federal Regulations
                 (the “ITR”).
      Dkt 1-1 at 18 (emphasis added). The two preceding declarations
      were identical. See id at 6–7, 12. The company to the contrary
      asserts that it “did not acquire the property made the basis of this
      suit as a result of, or with the proceeds from, the commission of
      any crime.” Id at 29.
           District courts have authority under Rule 11 to “impose an
      appropriate sanction” if they find that any “pleading, motion, or
      written paper” is filed in bad faith or without minimal evidentiary
      and legal support. FRCP 11(b), (c). Federal district courts also
      have inherent power to impose sanctions for “bad faith conduct
      occurring during litigation.” Jackson v Waller Independent School
      District, 2009 WL 1457626, *3 (SD Tex), citing Elliott v Tilton, 64
      F3d 213, 217 (5th Cir 1995). These powers allow courts to
      consider and impose penalties even where, as here, the parties
      voluntarily dismiss the action pursuant to Rule 41(a)(1)(A)(ii). For
      example, see In re Ray, 951 F3d 650, 652–53 (5th Cir 2020). And




                                        5
Case 4:20-cv-04265 Document 6 Filed on 02/11/21 in TXSD Page 6 of 8




      courts may take action deemed appropriate to respond to
      sanctions concerns, including setting hearing and gathering
      evidence. See generally Charles Alan Wright and Arthur R. Miller,
      Federal Practice and Procedure §§ 1337.1, 1337.3, 2363 (West 4th ed
      October 2020 update).
           The initial conference set for February 18, 2021 will now
      include hearing on the extent to which the notices of seizure filed
      by the State complied with Rule 11 of the Federal Rules of Civil
      Procedure.
           The State has casually asserted in this action serious
      violations of federal law. And it has just as casually determined
      not simply to dismiss this action, but to do so with prejudice—
      and without explanation. If that dismissal is based on the fact that
      the notices of seizure were filed in state court, and thus were not
      then subject to Rule 11, but that the State has determined it
      cannot now proceed in this action subject to the good-faith
      requirements imposed by Rule 11, it must squarely state so on the
      record. Otherwise, the State must aver on the record at hearing
      that it stands behind its notices of seizure with the requirements
      of Rule 11 in mind.
           The State should be prepared to address topics including, but
      not limited to, the following:
                o First, reasons why the State now seeks voluntary
                     dismissal with prejudice;
                o Second, evidence supporting allegation by the State
                     that the property against which it proceeds in this
                     action was intended to be shipped to Iran and all
                     specific concerns by the State in this regard;
                o Third, sources of this evidence and identity of
                     government entities, officers, and witnesses giving
                     such information;
                o Fourth, evidence establishing that TSD SRL is a
                     company incorporated in the United Arab Emirates
                     and acts as an Iranian procurement company;
                o Fifth, plans, if any, to prosecute persons or entities
                     involved in the alleged criminal activity or to refer




                                       6
Case 4:20-cv-04265 Document 6 Filed on 02/11/21 in TXSD Page 7 of 8




                    investigation, prosecution, or both to other
                    governmental entities;
                o Sixth, circumstances of the seizure of the property
                    involved in this case;
                o Seventh, number of other civil-forfeiture actions in
                    which the State (as represented by counsel and
                    government actors in this action) is involved,
                    including all pending actions and ongoing
                    investigations in Texas and in other states;
                o Eighth, monetary value of all assets against which the
                    State (as represented by counsel and government
                    actors in this action) currently proceeds; and
                o Ninth, total number of persons ever prosecuted for
                    criminal activity on which a civil forfeiture action
                    brought by the government actors here was based.
           As expressed at the initial conference in One 2005 Raytheon
      Aircraft, concern exists about the propriety of the initiation and
      prosecution of this type of action based on what appears to be
      scant evidence. Depending upon information discerned at
      hearing, the Court is considering appropriate investigation of the
      development and prosecution of this matter and that in One 2005
      Raytheon Aircraft. The Court also has under advisement whether
      sanctions are warranted in these actions.
           Regardless, the Court doesn’t take lightly to allegation that
      the property proceeded against in this action was subject to
      federal concern of money laundering and smuggling to the
      Iranian regime with intention for use there, followed by complete
      dismissal of proceedings without explanation. Nor does it take
      lightly to assertion in One 2005 Raytheon Aircraft that the aircraft
      there was seized in part due to concern that it might be used for
      a 9/11-style attack on this nation, which assertion has already
      been determined to be entirely without factual support.
           This hearing will go forward in person. The State may request
      that the courtroom be sealed if concerns of confidentiality or
      national security exist. If so, counsel for the State, Defendant, and
      interested parties must confer as to the best way to proceed while
      respecting the rights and interests of all.




                                       7
Case 4:20-cv-04265 Document 6 Filed on 02/11/21 in TXSD Page 8 of 8




           Notice of this Order will be docketed in Texas v One 2005
      Raytheon Aircraft Co Hawker 800XP, No 20-cv-03610. Counsel in
      that action will be permitted to appear and be heard on February
      18th, if desired.
           SO ORDERED.


          Signed on February 11, 2021, at Houston, Texas.



                                  Hon. Charles Eskridge
                                  United States District Judge




                                     8
